Citation Nr: 1423743	
Decision Date: 05/27/14    Archive Date: 06/03/14

DOCKET NO.  10-32 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for prostate cancer, to include as due to exposure to herbicides, for accrued benefits purposes.  

2.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD), for accrued benefits purposes.  

3.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Kenneth Carpenter, Attorney



ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to December 1996.  He died in July 2008.  The appellant is his surviving spouse.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

A review of the Veteran's Virtual VA and VMBS electronic claims file reveals no additional records.

In the January 2010 notice of disagreement, the appellant's attorney has indicated that she disagreed with the effective date assigned for the award of a 50 percent rating for PTSD.  As this matter is not currently before the Board, it is referred to the RO for development.

The issues of entitlement to service connection for prostate cancer, to include as due to exposure to herbicides, for accrued benefits purposes, and service connection for the cause of the Veteran's death are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1. A claim for increased rating for PTSD was pending at the time of the Veteran's death in May 2007.

2. The appellant filed a claim for accrued benefits within a year of the Veteran's death.

3.  At the time of the Veteran's death, the evidence of record reflected that the Veteran's PTSD was productive of occupational and social impairment with deficiencies in most areas, including work, family relations, thinking, judgment, and mood.


CONCLUSION OF LAW

The schedular criteria for an evaluation of 70 percent, but no higher, for PTSD for accrued benefits purposes are met.  38 U.S.C.A. §§ 1155, 5107, 5110(b), 5121,  (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.400, 3.1000, 4.7, 4.130, Diagnostic Code 9411 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In an October 2008 pre-rating letter, the RO notified the appellant of the evidence needed to substantiate the claims for purposes of accrued benefits.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that she would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran's status as a veteran was substantiated during his lifetime. The appellant was notified of all other elements of the required notice, including the disability rating and effective date elements of her accrued benefits claims, in the October 2008 letter.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  As discussed below, accrued benefits claims must be adjudicated based on the evidence of record, either physically or constructively, at time of death.  See Ralston v. West, 13 Vet. App. 108, 113   (1999).  In this case, VA obtained the Veteran's service treatment records, and all of the identified post-service private and VA treatment records.  The Veteran was also provided with a VA examination prior to his death with respect to the disability on appeal.

The Board finds that VA has complied with the VCAA's notification and assistance requirements. 

II.  Analysis

A proper party is entitled to any periodic monthly benefits under laws administered by the Secretary to which the decedent was entitled at his death under existing ratings or decisions, or those benefits based on the evidence in file at the time of the deceased's death which were due and unpaid preceding the deceased's death. 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  A veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision in order for a surviving spouse to be entitled to accrued benefits. See Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).  Applications for accrued benefits must be filed within one year after the date of death. 38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).

The Veteran filed a claim for increased rating for his service-connected PTSD in November 2006.   The RO issued a decision in April 2007 awarded a 30 percent rating for the disability, effective the November 2006 date of claim.  The Veteran submitted a notice of disagreement in April 2008.  In a July 2008 rating decision/statement of the case, the RO awarded a 50 percent rating for PTSD, also effective the November 2006 date of claim.  The appellate submitted a VA Form 9, Substantive Appeal along with a claim for accrued benefits within a year of the Veteran's death.  Consequently, the appellant has met the threshold requirements of the claim for purposes of accrued benefits and the Board will address the claim on merits. As noted above, the Board can only consider evidence in the claims file or constructively in VA's possession at the time of death. See Ralston, 13 Vet. App. at 113.

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment. 38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).
The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). As discussed below, the disability did not significant change and a uniform evaluation is warranted.

The Veteran's PTSD was rated as 50 percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under the general formula, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002). Thus, any analysis should not be limited solely to whether the symptoms listed in the rating scheme are exhibited; rather, consideration must be given to factors outside the specific rating criteria in determining the level of occupational and social impairment.

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the 'psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.'  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability. See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned. See 38 C.F.R. § 4.126(a).

The pertinent evidence of record includes a June 2006 outpatient treatment report reflects that the Veteran presented with a depressed mood, anger outburst, and restless feelings.  He indicated that he had been more irritable and depressed lately.  He had been experiencing flashbacks and nightmares related to his military experiences.  He also reported sleep disturbances and paranoid behaviors.  On mental status examination, he was alert and oriented with good eye contact and normal speech.  He had a depressed mood with restricted affect.  Thought process was linear and goal-directed.  He denied suicidal or homicidal ideation or audio or visual hallucination.  Insight and judgment were described as appropriate.  Memory was grossly intact on all three levels.  An assessment of major depressive disorder and PTSD was noted.  The examiner noted that the Veteran was experiencing depressive symptoms with low energy level, hopelessness, and sleep disturbances.  

The Veteran also sought treatment at the Vet Center in June 2006.  At that time, he complained of difficulty managing his anger.  He stated that he had difficulties with anger issues with his spouse, though their relationship was stable.  He indicated that he had not been physically violent with her.  He also stated that he occasionally had conflicts with coworkers.  
VA outpatient treatment records dated in August and September 2006 reflect that Veteran participated in anger management classes.  He was described as attentive, calm, oriented, and cleanly casually dressed with no suicidal or homicidal ideation at the time of these classes.  

In August 2006, the Veteran presented for initial case presentation at the Vet Center.  He discussed an incident where he became angry with a co-worker.  He endorsed symptoms of repeated disturbing memories and dreams, loss of interest in activities he used to enjoy, feeling distant or cut-off from others, feeling as if his future will somehow be cut short, feeling irritable or having anger outbursts, difficulties with concentration, hypervigilance, and exaggerated startle response.  

October 2006 VA psychiatry note indicates that the Veteran was doing better and completed the anger management class.  He was also being seen for therapy.  He denied any suicidal thoughts, but indicated that he still had nightmares and flashbacks regarding his military experiences.  On mental status examination, he was alert and oriented with average dress and grooming.  Eye contact was good with normal speech.  His mood was euthymic with normal range of affect.  He had a goal-directed, linear thought process.  He denied suicidal or homicidal ideation or delusions or hallucinations.  He had good insight and memory was grossly intact.  An assessment of depression and PTSD was indicated.  

A Vet Center treatment report dated in December 2006 reflects that the Veteran was stressed at work but felt that he was working at managing his emotions.  He stated that he was doing well at home.

A January 2007 Vet Center report reflects that the Veteran "hid out" at work.  He still woke up repeatedly during the night and had some irritability. Communication with his spouse had increased.  Later in January 2007, the Veteran reported that he had a heated argument at work with a coworker.  

A January 2007 VA outpatient report reflects that the Veteran was coping with his prostate cancer, though hormone therapy was noted to be affecting his mood.  He denied any major mood symptoms or any suicidal thoughts.  He was noted to be alert, oriented and cooperative with goal-directed linear thought process and good insight and judgment.  He had a restricted mood with normal range of affect. 

On VA QTC examination in April 2007, the Veteran endorsed difficulty falling asleep and staying asleep with frequent nightmares, depression, and anxiety with panic attacks.  The symptoms occurred constantly.  With respect to impact on daily functioning, the Veteran reported that he could not be around people as they constantly got on his nerves.  He had no friends except for his wife and stayed by himself.  He suffered from lack of motivation and could not see things getting any better.  He did little socializing and did not like crowds.  For treatment, the Veteran took Celexa and received psychotherapy as often as 1 time per week.  The Veteran reported that, after he left service, he worked for the post office for 10 years, where his relationships with his coworkers were poor, though he reported a god relationship with his supervisor.  He had not lost any time from work due to his PTSD.

The Veteran indicated that he experienced persistent recurrent recollections of his in-service trauma.  He woke up screaming from his dreams.  He also experienced persistent, intense distress at exposure to similar events.  He did not keep up with current events that caused him to relive the events that occurred in service.

On mental status examination, the Veteran was oriented with appropriate appearance and hygiene.  Behavior was appropriate, while his mood was depressed.  While his depressed mood was near-continuous, it did not affect his ability to function independently.  He was tearful during the interview and did not make eye contact.  Communication and speech were within normal limits.  He lost concentration easily.  He reported that his mind wandered occasionally, making it hard for him to get back on track.  Panic attacks were present and occurred more than once per week.  These attacks included shortness of breath, rapid pulse, dizziness, sweating, feelings of dread, shaking, trembling, and tightness in the chest.  With respect to signs of suspiciousness, the Veteran reported that he felt that people were watching him, and when he saw a group of people talking, he thought that they were talking about him.  He was skeptical of others motives and intent when they did things for him.  There was no delusional history present, and none present at the time of examination. The Veteran also denied hallucinations and obsessional rituals.  Thought processes were appropriate.  Judgment and abstract thinking were normal. Memory was moderately impaired, in that the Veteran had problems with highly learned material, forgot to complete tasks, and could not recall what he just watched on television.  He forgot names, events, his own age, and appointments, and had to write things down to remember them.  There were passive thoughts of death.  He reported that occasionally he thought it would be better off dead, but had no present plans.  Homicidal ideation was absent.  His behavior was affected by depression and anxiety, causing mood swings.  He was unable to develop socially due to inability to control temper and anger outbursts.  

The examiner diagnosed PTSD and assigned a GAF score of 62.  He found that the Veteran did not have difficulty performing activities of daily living, but had difficulty establishing and maintaining effective work and social relationships because of his detachment from others, short temper, anxiety, intrusive thoughts and flashbacks of the events of service kept him from forming and maintaining relationships.  The examiner also noted that the Veteran had difficulty maintaining effective family role functioning because of the effects of PTSD.  He intermittently lacked energy or motivation.  He preferred to stay to himself.  He also had difficulty understanding complex commands because he had to have them repeated due to loss of concentration.  He appeared to pose no threat of persistent danger or injury to self or others. His prognosis for improvement was deemed poor.  

On VA treatment in May 2007, the Veteran reported that he was doing well but still dealing with health issues and his relationship with his wife.  He stated that his medication was helping with his mood without side effect.

In March 2008, the Veteran reported that prostate cancer had metastasized to the bone and he was under chemotherapy treatment.  He was tired with low energy and had stopped taking Celexa.  He voiced some depressive symptoms but denied any suicidal thoughts.  He reported a good support system and was involved with his church.  He agreed to go back to the Vet Center for individual counseling, but declined health adjustment skill group therapy.  On mental status examination, he was alert and oriented with average dress and grooming.  He made good eye contact and speech was slow and monotone.  He had a restricted mood and affect.  He had a goal-directed and linear thought process.  He denied suicidal or homicidal ideation or hallucinations.  Insight and judgment were described as good.  Memory was grossly intact on all 3 levels.  An assessment of PTSD was noted.  

A June 2008 VA treatment report reflects that the Veteran was not doing well, and had stopped chemotherapy and was now on radiation therapy for his prostate cancer.  He reported increased PTSD symptoms with nightmares and flashbacks.  He slept with the lights on every night and had vivid dreams about death and people related to his military experiences.  He indicated that his medical condition had brought back his PTSD, and noted that he had previously stopped taking his medication due to interaction with chemotherapy but agreed to restart.  He reported increased depression but denied suicidal thoughts.  He was noted to have average dress and grooming, good eye contact, slow speech, and a restricted mood and affect. Insight and judgment were good and memory was grossly intact on all levels.  An assessment of PTSD and depression was indicated.  

In expressing her disagreement with the rating assigned for the Veteran's PTSD, the appellant indicated that the Veteran suffered much before this passing.  She noted that while reports indicated that he was well-groomed and clean, there were many days that he did not want to get up, take a shower, get dressed, or eat during his illness.  She had to make sure he took a bath, had food, and clean clothes to wear every day.  She noted that the depression medication interfered with all other medications he needed to take for his cancer.  They slept with a light on in their bedroom and eventually he needed music in order to rest.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that a 70 percent disability evaluation throughout the appeal period, for accrued benefits purposes.  The evidence reflects that the Veteran's PTSD was manifested by difficulty sleeping, irritability, anger, anxiety, frequent panic attacks, loss of motivation and interest, depression, isolative behavior, paranoid thoughts and interpersonal problems with coworkers and his wife.  Significantly, the evidence reflects that his symptoms were exacerbated by metastasis of his cancer and inability to take medication.  The Board finds that his overall symptomatology picture, particularly, isolative behavior, panic attacks, paranoid thoughts, symptoms of depression and anxiety, and significant interpersonal conflict, more closely approximate occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood and are consistent with the criteria for a 70 percent rating.  Thus, resolving all reasonable doubt in favor of the appellant, the Board finds that the Veteran's PTSD more nearly approximated the criteria for a 70 percent rating, but no higher, for accrued purposes.  See 38 C.F.R. §§ 4.3 4.7.  

However, at no point did the Veteran's PTSD symptomatology meet the criteria for the next higher 100 percent rating.  As noted above, a 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.  38 C.F.R. § 4.130. 
The evidence does not show that the Veteran had impairment in thought processes or communication or disorientation to time or place.  In fact, numerous medical records noted that his thought process and speech were normal and that he was oriented to person, time, and place.  He also denied having any delusions or hallucinations on examination.  Similarly, while the Veteran has expressed suicidal ideation on VA examination in April 2007, the evidence does not show that there was a persistent danger and there was no further indication of plan.  Moreover, he denied suicidal or homicidal ideation on all other treatment.  Thus, his thoughts of hurting himself did not appear to be persistent.

Moreover, while the Veteran was socially isolated and reports problems with his wife, he was still married and reported a good support system.  Thus, it appears that the Veteran was able to maintain some social and family relationships.

In addition, while the Veteran had documented problems with his coworkers, given the fact that the Veteran worked for much of the appeal period until his cancer metastasized, and, taken together with the other evidence noted above indicating at most severe PTSD but not total impairment, with few, if any, of the symptoms listed in the criteria for a 100 percent rating, the Board finds that a 100 percent rating is not warranted.

The Board further notes that the GAF score of 62 assigned does not provide a basis for assigning a rating in excess of 70 percent for PTSD.  

According to DSM-IV, a GAF score ranging from 61 to70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful relationships. See Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  Thus, the assignment of a GAF score of 62 appears to reflect even less symptomatology than the 70 percent rating assigned.  
As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptomatology associated with the Veteran's disabilities is fully contemplated by the applicable rating criteria.  The symptomatology reported by the Veteran and shown on examination is contemplated by the rating criteria used to assign disability evaluations, and there is no characteristic or manifestations shown that is outside the purview of the applicable rating criteria or is so exceptional as to render the criteria in applicable.  All potentially relevant rating codes have been considered and evaluated.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is therefore not required.  The 70 percent rating considers the impact on the Veteran's employment.  In any event, the appellant did not claim, and the evidence does not reflect, that there was marked interference with employment, frequent hospitalization, or that the Veteran's symptoms otherwise rendered impractical the application of the regular schedular standards.  Therefore, referral for consideration of an extraschedular rating for any of the disabilities on appeal is not warranted.  38 C.F.R. § 3.321(b)(1).  

For the foregoing reasons, the Board concludes that there is no basis for staged ratings of the Veteran's PTSD, as his symptoms were primarily the same throughout the appeal period.  In this regard, the Board finds that a higher 70 percent rating for this disability is warranted for accrued benefits purposes.  In reaching this decision, the Board has favorably applied the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

A 70 percent rating for PTSD for accrued benefits purposes is granted, subject to the controlling regulations applicable to the payment of monetary benefits.  


REMAND

The Board observes that a claim for service connection for prostate cancer was the subject an April 2006 Board remand.  At the time of the Veteran's death, this claim was still pending.  Given that the Veteran's appellant filed for accrued benefits within a year of the Veteran's death, the threshold requirements of the claim for purposes of accrued benefits are met.  However, the RO has not adjudicated a claim for service connection for prostate cancer for accrued benefits purposes and this matter must be remanded for initial RO adjudication of the claim.  

The Board observes that the Veteran's death certificate reflects that his immediate cause of death was subdural hemorrhage due to metastatic adenocarcinoma of the prostate.  Thus, this claim is inextricably intertwined with the claim for service connection for prostate cancer, for accrued benefits purposes. See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  It follows that any Board action on the claim for service connection for the cause of the Veteran's death, at this juncture, would be premature.  

In addition, the Board believes that additional development on the claim for service connection for the cause of the Veteran's death.  In this case, the appellant alleges that the Veteran's prostate cancers first manifest in service, or in the alternative, that his prostate cancer was due to exposure to herbicides in service in Thailand as part of the 635th Security Police Squadron from May or June 1975 to May 1976.  Personnel and service treatment records reflect service with the Air Force in Thailand at U-Tapao from August 1975 to May 1976.  

VA's Adjudication Procedure Manual Rewrite, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(q) was adopted for application when the veteran alleges exposure to herbicides in Thailand.  It directs, in pertinent part, that if a veteran served in the U.S. Air Force during the Vietnam Era at one of the specified Royal Thai Air Force Bases (RTAFBs), including U-Tapao, as an Air Force security policeman, a member of the security police squadron, or in a capacity that otherwise placed them near the air base perimeter as shown by the evidence of record, then herbicide exposure is to be conceded.  Here, however, the Veteran's personnel records, while indicating that he did serve as security police at U-Tapao, fail to establish that he was stationed there during the Vietnam Era, which ended in May 1975.  

The M21-1MR provides that if herbicide exposure cannot be conceded based upon the above described facts, a copy of the C&P Service's "Memorandum for the Record" is to be placed in the veteran's claims file and reviewed along with the Veteran's report of the approximate dates, location, and nature of the alleged herbicide exposure.  If exposure to herbicides cannot be acknowledged on a direct or facts-found basis as a result of this review, the claim will be referred to the U.S. Army Joint Services Records Research Center (JSRRC) for verification of exposure to herbicides.  

Given the foregoing, the Board finds that remand is required for the RO to develop the claim pursuant to these procedures, based upon the Veteran's statements and testimony associated with the claims file prior to his death regarding his alleged in-service herbicide exposure.

Accordingly, the case is REMANDED for the following action:

1. Take all steps required by the M21-1MR with regard to claims such as this one involving claimed exposure to Agent Orange in Thailand, including Part IV, Subpart ii, Chapter 2, Section C, para. 10(q), including review of C&P Service's "Memorandum for the Record" along with the Veteran's report of the approximate dates, location, and nature of the alleged herbicide exposure found in various written statements prior to his death and hearing testimony.  If exposure to herbicides cannot be acknowledged on a direct or facts-found basis as a result of this review, the claim should be referred to the JSRRC for verification of exposure to herbicides.  

2.  After completing all indicated development, and any additional development deemed warranted, the AOJ should readjudicate the remaining claims on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


